DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Species A in the reply filed on 09/27/2022 is acknowledged.
Claims 1-4, 11-12, 14-15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/2022.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 16-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5738751 to Camerson et al in view of United States Patent Application No. 2013/0027838 to Hori et al.
In regards to Claim 13, Camerson teaches electrostatic chuck 34 Fig. 1, 2 comprising a plate made of insulative layers (Col. 4 lines 1-4), wherein the plate includes: at least one first hole 80a-d formed in a top surface of the ceramic plate; a second hole 73 formed at a position different from a position of the at least one first hole 80a-d in a horizontal direction (as shown in Fig. 2); and a flow path (grooves 40) formed inside the ceramic plate to connect the at least one first hole and the second hole (Col. 3 line 40-Col. 7 line 40).  
Camerson does not expressly teach that the plate is made out of ceramic.
Hori teaches an electrostatic chuck 10 Fig. 1A-C which has heat transfer gas grooves 22 that is made out of a ceramic body [0067].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make an electrostatic chuck plate analogous to that of Camerson out of ceramic, as taught by Hori, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 1.
In regards to Claim 16, Camerson teaches the flow path includes a main flow path and  at least one sub-flow path connected to the main flow path and having a width narrower than a width of the main flow path, and the main flow path is connected to the second hole, and the at least one sub-flow path is connected to the at least one first hole, as shown in the annotated copy of Fig. 2 below:

    PNG
    media_image1.png
    476
    735
    media_image1.png
    Greyscale

In regards to Claim 17, Camerson teaches that an opening of the at least one first hole is smaller than an opening of the second hole, as shown in the annotated copy of Fig. 2 above.
In regards to Claim 18, Camerson teaches a substrate processing apparatus Fig. 1, 2 comprising: a processing container 10; a stage 26 disposed inside the processing container and configured to place a substrate (wafer 38) thereon; and an electrostatic chuck 34 provided on the stage and having a plate made of insulative layers (Col. 4 lines 1-4) configured to hold the substrate on a top surface of the plate, wherein the electrostatic chuck includes: a first hole 80a-d formed in the top surface of the plate, a second hole 73 formed in a bottom surface of the plate at a position different from a position of the first hole in a horizontal position (as shown in Fig. 2), and a flow path (grooves 40) formed inside the plate to connect the first hole and the second hole (Col. 3 line 40-Col. 7 line 40).    
Camerson does not expressly teach that the plate is made out of ceramic.
Hori teaches an electrostatic chuck 10 Fig. 1A-C which has heat transfer gas grooves 22 that is made out of a ceramic body [0067].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make an electrostatic chuck plate analogous to that of Camerson out of ceramic, as taught by Hori, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 18.
In regards to Claim 19, Camerson teaches the second hole 73 is connected to a gas source 62  via a gas supply line 58 (Col. 4 line 57-Col. 5 line 6).
In regards to Claim 21, Camerson teaches the at least one first hole and the at least sub-flow path include a plurality of first holes and a plurality of sub-flow paths, respectively, as shown in the annotated copy of Fig. 2 above.
In regards to Claim 22, Camerson teaches the second hole is formed one (as shown in there being only one 73).
In regards to Claim 23, Camerson teaches the second hole is formed in a center of the bottom surface of the ceramic plate, as shown in the annotated copy of Fig. 2 above.  
In regards to Claim 24, Camerson teaches wherein the main flow path includes a first flow path formed in an arc shape (flow path that surrounds 73, which is a circle), and a second flow path formed outward from the center of the ceramic plate and configured to connect the first flow path and the second hole, as shown in the annotated copy of Fig. 2 above, and as broadly recited.
In regards to Claim 25, Camerson teaches each of the plurality of sub-flow paths is formed radially outward from the first flow path, as shown in the annotated copy of Fig. 2 above.  
 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5738751 to Camerson et al in view of United States Patent Application No. 2013/0027838 to Hori et al, as applied to Claim 13 above, and in further view of United States Patent Application No. 2001/0024349 to Shamoulian et al.
The teachings of Camerson in view of Hori are relied upon as set forth in the 103 rejection above.
In regards to Claim 26, Camerson in view of Hori do not expressly teach the flow path has a height of 5 μm to 30 μm.
Shamouilian teaches for a ceramic electrostatic chuck [0011] has a heat transfer gas groove 242 that has a depth of 5-50 microns in order to prevent plasma from igniting in the groves [0030].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the generic grooves of Camerson in view of Hori, by making them have a depth of 5-50 μm deep. One would be motivated to do so for the predictable result of to prevent plasma from igniting. See MPEP 2143 Motivation A.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Camerson in view of Hori and Shamouilian expressly teach the ranges as taught are result effective variables for preventing plasma ignition, such that the optimization is known within prior art conditions or through routine experimentation, with an articulated rationale supporting the rejection, changing the ranges is considered obvious to one of ordinary skill in the art before the effective filing date. 
See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 6907924 to Moslehi which teaches a pattern of the heat transfer gas channel that is concentric with arcuate branches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716